DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/23/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103(a) rejections of claims 33-52 over Prakash et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 33-52
Withdrawn claims: None
Previously cancelled claims: 1-32
Newly cancelled claims: None
Amended claims: 33
New claims: 53 and 54
Claims currently under consideration: 33-54
Currently rejected claims: 33-54
Allowed claims: None

Double Patenting
Claims 33-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-11 of U.S. Patent No. 9,131,718. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims requiring rebaudioside A and rebaudioside D in amounts that overlap those of the claims of the ‘718 patent would be obvious in light of the patented claims. The additionally-claimed components would likewise be obvious in light of the patented claims, since no amount or effect is required for such additional components.
Claims 33-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 18 of U.S. Patent No. 9,578,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims requiring rebaudioside A and rebaudioside D in amounts that largely overlap those of the claims of the ‘895 patent would be obvious in light of the patented claims. The additionally-claimed components would likewise be obvious in light of the patented claims, since no amount or effect is required for such additional components.
Claims 33-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,635,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims requiring rebaudioside A and rebaudioside D in amounts that overlap those of the claims of the ‘878 patent would be obvious in light of the patented claims. The additionally-claimed components would likewise be obvious in light of the patented claims, since no amount or effect is required for such additional components.
Claims 33-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,285,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims merely require a slightly broader rebaudioside D concentration.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 33-52 over Prakash et al. as evidenced by admitted prior art: Applicant’s arguments related to unexpected results (Applicant’s Remarks, p. 8, ¶2; Shi Declaration, ¶4, Experiments 1-4) have been fully considered 
Should the double patenting rejections be overcome, present claims 33-54 would be allowable for the same reasons detailed in the allowance of 14/340,729, relying largely on the Shi Declaration filed 12/20/2018 as evidence of unexpected results adequate to overcome the prima facie obviousness rejections. The same declaration was filed in the present application on 03/23/2021, and thus likewise is adequate to overcome the obviousness rejections of the present claims.
Double patenting: Applicant deferred addressing the double patenting rejections until the claims are found otherwise allowable. The double patenting rejections are the only remaining rejections, thus necessitating the filing of a terminal disclaimer or otherwise addressing the double patenting rejections.
The double patenting rejections have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Claims 33-54 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793